Walker, J.
This cause must be dismissed for want of a proper citation in error.
When the defendants in error do not reside in the State, or their place of residence is not known, service of the citation may *701be made upon the attorney of record. But in this case the original petition avers that the defendants in error are residents of Harrison county. (Station was issued and directed to the sheriff of Dallas county, and returned by'him, “ defendants not found in this county.” This was not a compliance with the statute. (See Paschal’s Digest, Art. 1495, and note 587; 10 Texas B., 271.) The cause is dismissed.
Dismissed.